UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6440


EUGENE DOUGLAS, JR.,

                Plaintiff - Appellant,

          v.

GARY D. MAYNARD, Secretary; DEPT. OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES; J. MICHAEL STOUFFER, Commissioner;
MAJOR DOUGLAS CLOMAN; INTERNAL INVESTIGATION UNIT; WARDEN
KATHLEEN S. GREEN; EASTERN CORRECTIONAL INSTITUTION; ASS.
WARDEN VICTORIA BURKHARD; MICHAEL KING, Chief of Security;
CAPTAIN WALTER S. HOLMES; LT. D. BARNES; LT. SHEILA BROWN-
KING; CAPTAIN C. TYLER; J. CHATHAM, Mailroom; SGT. PAUL
ZIOLKOWSKI; OFFICER CHARLES WESTBROOK; LT. B. POLK; SGT.
COPELAND; OFFICER D. CULLOTTA; SGT. GREGORY WARD; OFFICER
COPE; OFFICER M. PARKER; OFFICER JONES; OFFICER CHRISTINA
CARTER;   SGT.  BALDERSON;   OFFICER  BROMLEY;  CORRECTIONAL
MEDICAL SERVICE; DR. BAHANNA; CMS MEDICAL CONTRACTOR; MARYAM
MESSAFORTH; OFFICER MCGEE; OFFICER STERLING; OFFICER MERRIT;
OFFICER DAVIS; OFFICER GUNTER; OFFICER ASHBY; OFFICER SMITH;
OFFICER WOOTEN; OFFICER TURNER; OFFICER WHITTINGTON; OFFICER
BYRD; NURSE KATHY KILLMAN; NURSE KENYA; NURSE NIXEN; MARY
COOPER; BRIAN BOZEMAN; OFFICER MISTER; OFFICER PERSINGER;
OFFICER HARMON; OFFICER AHALT; OFFICER BAILY,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-00255-DKC)


Submitted:   July 19, 2012                 Decided:   August 1, 2012


Before NIEMEYER, KING, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Eugene Douglas, Jr., Appellant Pro Se.    Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland; Philip Melton Andrews, KRAMON & GRAHAM, PA, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Eugene     Douglas,   Jr.,       appeals   the    district    court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the   record     and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Douglas v. Maynard, No. 8:11-cv-00255-DKC (D. Md. Feb.

9, Feb. 21, 2012).           We dispense with oral argument because the

facts    and    legal     contentions     are     adequately     presented    in   the

materials       before    the    court   and     argument      would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                            3